--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into and effective as of
May 16, 2012 (the “Effective Date”), between Bonds.com Group, Inc., a Delaware
corporation (the “Company” or the “Employer”), and Thomas Thees (“Executive”).
 
Background
 
The Company and Executive mutually desire to enter into an agreement containing
the terms and conditions pursuant to which the Company will employ Executive
from and after the Effective Date.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Employment.  The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in Section 4 hereof (such period of employment hereunder referred to
herein as the “Employment Period”).
 
2. Position and Duties.
 
(a) Position.  Effective June 1, 2012, and during the remainder of the
Employment Period, Executive shall serve as the Chief Executive Officer of the
Company and shall perform the duties, responsibilities, functions and authority
customarily associated with such position, subject to the power and authority of
the Company’s Board of Directors (including any committee thereof) (the “Board”)
to direct and overrule actions of officers of the Company.  During the
Employment Period, Executive shall render such administrative, financial and
other executive and managerial services to the Company and its Subsidiaries as
the Board may from time to time direct which shall be consistent with
Executive’s position.  Prior to June 1, 2012, Executive shall be a Managing
Director of the Company as part of his transition to the position of Chief
Executive Officer.  In connection with, and subject to, the execution and
delivery of this Agreement, Executive has been elected to the Company’s Board,
to hold such position until his successor shall be elected or until his earlier
resignation or removal.
 
(b) General Duties.  During the Employment Period, Executive shall report to,
and operate under the direction and supervision of the Board and Executive shall
devote substantially all of his business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries.
Executive shall comply in all material respects with the Company’s Insider
Trading Policy, Code of Business Conduct and Ethics and other corporate
governance policies in effect from time to time.  In performing his duties and
exercising his authority under this Agreement, Executive shall support and
implement the business and strategic plans approved from time to time by the
Board and shall support and cooperate with the Company’s and its Subsidiaries’
efforts to expand their businesses and operate profitably and in conformity with
the business and strategic plans approved by the Board.  So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Board, perform other services for compensation.
 
 
 
 

--------------------------------------------------------------------------------

 
3. Compensation and Benefits.
 
(a) Base Salary.  During the Employment Period, Executive’s initial base salary
shall be $300,000 per annum and shall be subject to increase, but not decrease,
by the Board on an annual basis commencing January 1, 2013 (as increased from
time to time, the “Base Salary”), which salary shall be payable by the Company
in regular installments in accordance with the Company’s general payroll
practices (as in effect from time to time).  Executive’s Base Salary for any
partial year will be based upon the actual number of days elapsed in such year.
 
(b) Performance Bonus.  The Executive will be eligible for an annual bonus
opportunity up to 100% of Base Salary at the discretion of the Board or the
Board’s Compensation Committee, as applicable, based on its evaluation of the
Executive’s performance and taking into account the financial strength and cash
flow position of the Company (the “Performance Bonus”).
 
(c) Payment on Certain Changes of Control.  If during the Employment Period (i)
a Change of Control occurs and (ii) the Enterprise Value of the Company in such
Change of Control is at least $125,000,000, then Executive shall be entitled to
a bonus payment of $750,000.  Subject to Section 4(e)(B), the Company shall make
such payment to Executive not later than 30 days after the date on which such
Change of Control occurs.
 
(d) Option Grant.  On May 10, 2012, the Company granted and issued to Executive
an employee stock option to purchase 78,000,000 shares of the Company’s Common
Stock pursuant and subject to the terms, provisions and conditions of the Notice
of Stock Option Grant and Stock Option Agreement attached hereto as Exhibit
A.  For avoidance of doubt but subject to the immediately succeeding sentence,
the Company shall not be obligated to grant Executive any further stock options
or equity awards (including, without limitation, in connection with any future
equity financing transactions consummated by the Company), but the Board may, in
its discretion, opt to grant Executive additional stock options based on his
performance, any dilution he may suffer from future financing transactions and
such other factors as the Board may deem appropriate.  Notwithstanding the
foregoing, if prior to January 1, 2014 (i) the Company consummates an equity
financing transaction, (ii) as a result of the securities issued by the Company
in such equity financing transaction, the shares of Common Stock owned
beneficially or of record by Executive (calculated on a Fully-Diluted Basis on
the date such financing transaction is consummated) are less than 5% of the
Company’s issued and outstanding Common Stock (calculated on a Fully-Diluted
Basis on the date such financing transaction is consummated), and (iii) the
Employment Period has not terminated at the time such transaction is
consummated, then the Company shall be obligated to issue Executive additional
stock options to purchase such additional number of shares of Common Stock as
would cause the shares of Common Stock owned beneficially or of record by
Executive (calculated on a Fully-Diluted Basis on the date such financing
transaction is consummated) to equal at least 5% of the Company’s issued and
outstanding Common Stock (calculated on a Fully-Diluted Basis on the date such
financing transaction is consummated), with such additional stock option to be
in substantially the form of Exhibit A hereto and with an exercise price per
share equal to the closing price of the Company’s Common Stock on the date of
grant on any stock exchange or over-the-counter quotation system on which the
Company’s Common Stock is listed or quoted or, if not so listed or quoted, equal
to the fair market value thereof determined in good faith by the Board.
 
(e) Other Benefits.  In addition to (but without duplication of) the Base Salary
and any Performance Bonus payable to Executive pursuant to this Section 3,
during the Employment Period, Executive shall be entitled (i) to four weeks of
paid vacation per year and (ii) subject to applicable eligibility requirements,
to such other benefits as are approved by the Board and made available to the
senior management of the Company and its Subsidiaries. Executive acknowledges
that nothing in this Agreement obligates or requires the Company to offer any
benefit plans, policies or programs or prevents the Company from terminating or
modifying any benefit plan, policy or program that it may from time to time
offer.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Expenses.  During the Employment Period, the Company shall reimburse
Executive for all reasonable out-of-pocket business expenses incurred by
Executive in the course of performing Executive’s duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses.
 
4. Term and Termination.
 
(a) Term and Termination.  The Employment Period shall begin on the Effective
Date and shall terminate upon the earlier of (i) immediately upon Executive’s
death or Disability, (ii) the date of termination set forth in a written notice
of termination delivered to Executive by the Company (after determination by its
Board) for any reason (whether for Cause or without Cause), and (iii) on a date
of termination set forth in a written notice of Executive’s resignation
delivered to the Company by Executive (which, in the event of a resignation by
Executive without Good Reason,  shall be no less than 30 days after the
Company’s receipt of such written notice, unless waived by the Company in
writing) (the time between any notice under this clause (iii) and the date of
termination is referred to herein as the “Notice Period”).  If the Executive
elects to terminate his employment hereunder, the Company may in its discretion
elect to require Executive to cause such termination to be effective immediately
by providing Executive written notice of such election and by paying Executive
his normal Base Salary for the remainder of the Notice Period.  Subject to
Section 4(e)(A), Executive’s “Termination Date” shall be Executive’s last day of
work or, if applicable, the last day of the Notice Period.
 
(b) Termination without Cause or for Good Reason.  If the Executive’s employment
is terminated by the Company without Cause or by the Executive with Good Reason,
then Executive shall be entitled to receive:


(i)           an amount equal to Executive’s Base Salary through the Termination
Date, plus continuation of Executive’s Base Salary for a period of 18 months
from and after the Termination Date (the “Severance Period”), in each case
payable ratably over such period in regular installments in accordance with the
Company’s general payroll practices as in effect on the Termination Date;


(ii)           any Performance Bonus amounts pursuant to Section 3(b) (if any)
awarded, but not yet paid, to Executive in respect of a fiscal year that ended
prior to the Termination Date, which amount shall be paid at the same time and
on the same terms it would have been paid pursuant to Section 3(b); and if
Executive’s employment ends during a fiscal year, his Performance Bonus shall be
prorated based upon the portion of the fiscal year worked and the Performance
Bonus for the prior fiscal year;


(iii)           reimbursement of reimbursable expenses incurred on or prior to
the Termination Date in accordance with Section 3(f); and


(iv)           direct payment of Executive’s COBRA premiums for continued health
insurance coverage for the Executive and his dependents through the end of the
Severance Period or until such earlier date as Executive is eligible for
substantially similar health insurance benefits from a subsequent employer;


(v)           payment to an accountant reasonably satisfactory to Executive for
tax planning services (provided that the aggregate amounts paid pursuant to this
clause (v) and clause (vi) below shall not exceed $50,000);


(vi)           payment for executive-level outplacement for Executive for up to
one year after notice of termination at Crenshaw Associates or substantial
equivalent (provided that the aggregate amounts paid pursuant to clause (v)
above and this clause (vi) shall not exceed $50,000);


in each case, the payments under (i), (iii), (iv), (v) and (vi) above shall
continue beyond 60 days following the termination of employment if and only if
Executive has executed and delivered to the Company a General Release in form
and substance as set forth in Exhibit B attached hereto (the “General Release”)
prior to the 45th day following the termination of his employment and the
General Release has become effective prior to the 60th day following the
termination of his employment.  In addition, the continued payments under (i),
(iii) , (iv), (v) and (vi) above shall continue only so long as Executive has
not revoked or materially breached the provisions of the General Release or
materially breached the provisions of Sections 5(a) and 6 hereof; and Executive
shall not be entitled to any other salary, bonuses, employee benefits or other
compensation after termination of the Employment Period, except as otherwise
specifically provided for under the Company’s employee benefit plans, the
Company’s compensation plans (including the stock option plan and agreement) or
as otherwise required by applicable law.


If the Executive’s employment is terminated due to Executive’s death or
Disability, then Executive or his guardian, administrator, heirs or successors,
as the case may be, shall be entitled to receive:


(i)           an amount equal to Executive’s Base Salary through the Termination
Date, payable ratably in accordance with the Company’s general payroll practices
as in effect on the Termination Date;


(ii)           any Performance Bonus amounts pursuant to Section 3(b) (if any)
awarded, but not yet paid, to Executive in respect of a fiscal year that ended
prior to the Termination Date, which amount shall be paid at the same time and
on the same terms it would have been paid pursuant to Section 3(b); and
 
 
 

--------------------------------------------------------------------------------

 


(iii)           reimbursement of reimbursable expenses incurred on or prior to
the Termination Date in accordance with Section 3(f);


and Executive shall not be entitled to any other salary, bonuses, employee
benefits or other compensation after termination of the Employment Period,
except as otherwise specifically provided for under the Company’s employee
benefit plans or as otherwise required by applicable law.


 
 

--------------------------------------------------------------------------------

 
(c) Other Termination.  If the Executive’s employment is terminated by the
Company for Cause or by Executive’s resignation without Good Reason, then
Executive shall be entitled to receive only (i) Executive’s Base Salary through
the Termination Date, and (ii) reimbursement of reimbursable expenses incurred
on or prior to the Termination Date in accordance with Section 3(f), and
Executive shall not be entitled to any other salary, bonuses, benefits or other
compensation after termination of Executive’s employment, except as otherwise
specifically provide under the Company’s employee benefit plans or as otherwise
required under applicable law.


(d) No Obligation to Mitigate.  The Executive shall have no obligation to
mitigate the post-Termination Date payments and benefits under this Agreement
and such payments and benefits under this Agreement (except for reimbursement of
COBRA premiums as set forth above) shall not be reduced or limited by any
amounts received from a subsequent employer, as a common law employee or
otherwise.


(e) Section 409A.
 
(A)           Separation from Service; Agreement to Comply with 409A. To the
extent necessary to comply with Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), for purposes of determining
Executive’s entitlement to payments or benefits required to be paid under this
Agreement on account of a termination of Executive’s employment, “termination of
employment” and variations thereof shall mean Executive’s “separation from
service” from the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the default rules of Treasury Regulations Section 1.409A-1(h)
promulgated thereunder, and the “Termination Date” shall be the date of
Executive’s separation from service.  This Agreement is intended to comply with
the requirements of Section 409A, and the parties hereby agree to amend this
agreement as and when necessary or desirable to conform to or otherwise properly
reflect any guidance issued under Section 409A after the date hereof without
violating Section 409A.  In case any one or more provisions of this Agreement
fails to comply with the provisions of Section 409A, the remaining provisions of
this Agreement shall remain in effect, and this Agreement shall be administered
and applied as if the non-complying provisions were not part of this
Agreement.  The parties in that event shall endeavor to agree upon a reasonable
substitute for the non-complying provisions, to the extent that a substituted
provision would not cause this agreement to fail to comply with Section 409A,
and, upon so agreeing, shall incorporate such substituted provisions into this
Agreement.  Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A. All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A.  All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax.  Unless otherwise permitted by Section 409A, the right to
reimbursement or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit and the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, respectively, in any other taxable year.
 
 
 

--------------------------------------------------------------------------------

 
 
(B)    Delay of Severance if a Specified Employee. Notwithstanding anything to
the contrary in this Agreement, if the Executive is a “specified employee” of
the Company within the meaning of Section 409A on the date of Executive’s
separation from service (as determined by the Company), if and to the extent
that the payments or benefits required to be paid under this Agreement on
account of Executive’s separation from service constitute deferred compensation
within the meaning of Section 409A, no such payments or benefits shall be
payable to Executive before the date that is six (6) months after the date of
Executive’s separation from service (the “Six Month Date”). Instead, all such
amounts shall be accumulated and paid in a single lump sum to Executive on the
first payroll date after the Six Month Date. All payments or benefits otherwise
required to be paid on or after the Six Month Date shall not be affected by this
Section 4(e)(B) and shall be paid in accordance with the payment schedule
applicable to such payment or benefit under this Agreement.  It is intended
that all payments or benefits provided under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code provided under Treasury Regulations Sections 1.409A-1(b)(4) (short-term
deferral) or 1.409A-1(b)(9) (certain separation pay plans). This Section 4(e)(B)
is intended to comply with the requirements of Section 409A(a)(2)(B)(i) of the
Code and shall be interpreted consistently therewith.
 


5. Nondisclosure and Nonuse of Proprietary Information; Ownership of
Intellectual Property.
 
(a) Protection of Proprietary Information.  Executive acknowledges that the
continued success of the Company and its Subsidiaries and Affiliates depends
upon the use and protection of a large body of Proprietary
Information.  Executive agrees that he shall not disclose or use at any time,
either during his or her employment with the Company or thereafter, any
Proprietary Information of which Executive is or becomes aware, whether or not
such information is developed by Executive, except to the extent that such
disclosure or use is directly related to and required by Executive’s performance
of duties assigned to Executive by the Board or otherwise under this
Agreement.  Executive shall take all reasonable and appropriate steps to
safeguard Proprietary Information and to protect it against disclosure, misuse,
espionage, loss and theft.  The foregoing shall not, however, prohibit
disclosure by Executive of Proprietary Information that has been published in a
form generally available to the public prior to the date Executive proposes to
disclose such information.  Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.  Executive agrees to deliver as
soon as practicable to the Company at the termination of his employment, or at
any other time the Company may request in writing, all copies and embodiments,
in whatever form, of memoranda, notes, plans, records, reports and other
documents (and copies thereof), relating to the business of the Company or its
Subsidiaries or Affiliates (including, without limitation, all Proprietary
Information or Intellectual Property) that he may then possess or have under his
control.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Use of Confidential Information.  During the Employment Period, Executive
shall not use or disclose any confidential information or trade secrets, if any,
of any former employers or any other Person to whom Executive has an obligation
of confidentiality, and shall not bring onto the premises of the Company or its
Subsidiaries or Affiliates any unpublished documents or any property belonging
to any former employer or any other person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
person.
 
(c) Third-Party Information.  Executive understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third-Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 5(a) above, Executive will hold Third-Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its Subsidiaries and Affiliates who need to
know such information in connection with their work for the Company or such
Subsidiaries and Affiliates or otherwise in accordance with the applicable
confidentiality restrictions) or use, except in connection with his work for the
Company or its Subsidiaries and Affiliates, Third-Party Information unless
expressly authorized by a member of the Board in writing.
 
(d) Intellectual Property, Inventions and Patents.  In the event that Executive
during the term of his employment by the Company generates, authors, conceives,
develops, acquires, makes, reduces to practice or contributes to any discovery,
formula, Trade Secret, invention, innovation, improvement, development, method
of doing business, process, program, design, analysis, drawing, report, data,
software, firmware, logo, device, method, product or any similar or related
information, any copyrightable work or any Proprietary Information, in each
case, that is related to the Company’s business (collectively, “Intellectual
Property”), Executive acknowledges that such Intellectual Property is and shall
be the exclusive property of the Company or one of its Subsidiaries.  Any
copyrightable work prepared in whole or in part by Executive shall to be deemed
“a work made for hire” to the maximum extent permitted under Section 201(b) of
the 1976 Copyright Act as amended, and the Company or one of its Subsidiaries
shall own all of the rights comprised in the copyright therein.  Without
limiting the foregoing, Executive hereby assigns his or her entire right, title
and interest in and to all Intellectual Property to the Company and its
Subsidiaries.  During and after the term of Executive’s employment with the
Company, Executive shall promptly and fully disclose all Intellectual Property
to the Company and shall cooperate with the Company and its Subsidiaries to
establish, confirm and protect the Company’s and its Subsidiaries’ interests in
and rights and title to such Intellectual Property (including, without
limitation, providing reasonable assistance in securing patent protection and
copyright registrations and executing all documents as reasonably requested by
the Company, whether such requests occur prior to or after termination of
Executive’s employment with the Company).
 
6. Non-Competition and Non-Solicitation.  Executive acknowledges that in the
course of Executive’s employment with the Company and its Subsidiaries Executive
has, and will continue to, become familiar with the Company’s and its
Subsidiaries’ trade secrets and with other Proprietary Information concerning
the Company and its Subsidiaries and that Executive’s services have been and
will be of special, unique and extraordinary value to the Company and its
Subsidiaries.  Therefore, in further consideration of the compensation to be
paid to Executive hereunder, Executive agrees that, without limiting any other
obligation pursuant to this Agreement:
 
 
 

--------------------------------------------------------------------------------

 
(a) Non-Compete.  During the Employment Period and for a period thereafter of
six months (the “Protection Period”), Executive shall not directly or
indirectly, either for Executive or for any other Person, own any interest in,
manage, control, participate in, consult with, render services for, or in any
other manner engage in any business with any Person (including, without
limitation, any division, group or franchise of a larger organization) that
engages in the Business or otherwise competes with the Business anywhere in
North America or in any other country in which the Company or any of its
Subsidiaries engages in the Business (whether directly or through relationships
with third parties) or is actively planning to engage in the business.  For
purposes of this Agreement, the term “participate in” shall include, without
limitation, having any direct or indirect interest in any corporation,
partnership, limited liability company, joint venture or other entity, whether
as a sole proprietor, owner, stockholder, partner, joint venturer, creditor or
otherwise, or rendering any direct or indirect service or assistance to any
individual, corporation, partnership, limited liability company, joint venture
and other business entity (whether as a director, officer, manager, supervisor,
employee, agent, consultant or otherwise).  For purposes of this Agreement,
“Business” means, collectively, the electronic trading of fixed income
securities or any other businesses of the Company or any of its Subsidiaries as
such businesses exist at the Termination Date.  Nothing herein shall prohibit
Executive from owning up to 5% of the outstanding stock of any class of a
corporation that is publicly traded, so long as Executive has no active
participation in the business of such corporation.
 
(b) Non-Solicitation.  During the Employment Period and during the Protection
Period, Executive shall not directly or indirectly through another Person (other
than on behalf of the Company and its Subsidiaries) (i) induce or attempt to
induce any employee or officer or independent contractor of the Company or any
of its Subsidiaries to leave the employ of, or terminate its affiliation with,
the Company or such Subsidiary, or in any way interfere with the relationship
between the Company or any of its Subsidiaries and any such Person, or
(ii) induce or attempt to induce any customer, client, supplier, licensee,
referral source or other business relation of the Company or any of its
Subsidiaries to cease doing business with the Company or such Subsidiary or in
any way interfere with the relationship between any such customer, client,
supplier, licensee, referral source or business relation and the Company or any
such Subsidiary (including, without limitation, making any negative statements
or communications concerning the Company or its Subsidiaries).
 
(c) Non-Disparagement.  Without limiting any other obligation of Executive or
the Company pursuant to this Agreement, each of Executive and the Company hereby
covenants and agrees that, except as may be required by applicable law, they
shall not make any statement, written or verbal, in any forum or media, or take
any other action intended to disparage (i) in the case of Executive, the Company
or its Subsidiaries or Affiliates or any of their respective past and present
investors, officers, directors or employees or their respective policies,
business practices, processes, operations, products or facilities or (ii) in the
case of the Company, Executive, in either case, during Executive’s employment or
any time thereafter.
 
 
(d) Blue-Pencil; Modification.  If, at the time of enforcement of Section 5 or
this Section 6, a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law.  Executive
acknowledges that the restrictions contained in Section 5 and this Section 6 are
reasonable and that he has reviewed the provisions of this Agreement with his
legal counsel.
 
 
 

--------------------------------------------------------------------------------

 
(e) Enforcement.  Because Executive’s services are unique and because Executive
has access to Proprietary Information, the parties hereto agree that, in the
event of the breach or a threatened breach by Executive of any of the provisions
of Section 5 or this Section 6, the Company and its Subsidiaries would suffer
irreparable harm and money damages would be an inadequate remedy therefor, and
in addition and supplementary to other rights and remedies existing in its
favor, the Company or any of its Subsidiaries shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security and without proof of
monetary damages or an inadequate remedy at law).  In addition, in the event of
a breach or violation by Executive of this Section 6, (i)  the Company and its
Subsidiaries shall be entitled to recover from Executive all profit,
remuneration or other consideration that Executive gains from breaching the
covenant and damages that the Company suffers as a result of the breach and (ii)
reimbursement of all costs and expenses incurred by the Company in enforcing
those obligations or otherwise defending or prosecuting any litigation arising
out of Executive’s obligations, including premiums for bonds, fees for experts
and investigators, and legal fees, costs and expenses incurred before a lawsuit
is filed and in trial, appellate, bankruptcy and judgment-execution
proceedings.  However, if the Company and/or its Subsidiaries alleges a breach
or violation by Executive of this Section 6, and Executive substantially
prevails in any litigation based upon such allegation, Executive shall be
entitled to reimbursement of all costs and expenses incurred by him in defending
himself against such allegation, including premiums for bonds, fees for experts
and investigators, and legal fees, costs and expenses incurred before a lawsuit
is filed and in trial, appellate, bankruptcy and judgment-execution proceedings.
 
(f) Additional Acknowledgments.  Executive acknowledges that the provisions of
Section 5 and this Section 6 are in consideration of:  (i) employment with the
Company, (ii) the issuance of any options or other securities by the Company to
Executive and (iii) additional good and valuable consideration as set forth in
this Agreement.  In addition, Executive agrees and acknowledges that the
restrictions contained in Section 5 and this Section 6 do not preclude Executive
from earning a livelihood, nor do they unreasonably impose limitations on
Executive’s ability to earn a living.  In addition, Executive acknowledges
(x) that the business of the Company and its Subsidiaries will be conducted
throughout North America and other jurisdictions where the Company and its
Subsidiaries conduct business, (y) notwithstanding the state of organization or
principal office of the Company or any of its Subsidiaries or facilities, or any
of their respective executives or employees (including Executive), it is
expected that the Company and its Subsidiaries will have business activities and
have valuable business relationships within its industry throughout North
America and other jurisdictions where the Company and its Subsidiaries conduct
business, and (z) as part of Executive’s responsibilities, Executive will be
traveling throughout North America and other jurisdictions where the Company and
its Subsidiaries conduct business during Executive’s employment in furtherance
of Employer’s business and its relationships.  Executive agrees and acknowledges
that the potential harm to the Company and its Subsidiaries of the
non-enforcement of any provision of Section 5 and this Section 6 outweighs any
potential harm to Executive of its enforcement by injunction or
otherwise.  Executive acknowledges that he or she has carefully read this
Agreement and consulted with legal counsel of Executive’s choosing regarding its
contents, has given careful consideration to the restraints imposed upon
Executive by this Agreement and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its Subsidiaries now existing or to be developed in the
future.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.
 
 
 

--------------------------------------------------------------------------------

 
(g)           Executive’s Additional Representations.  Executive hereby
represents and warrants to the Company that (i) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which Executive is
bound, (ii) Executive is not a party to or bound by any employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms.  Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein.


7. Indemnification.  During the Employment Period, the Company agrees to
indemnify and hold the Executive and his heirs and representatives harmless, to
the maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding, or threatened claim or proceeding, against
the Executive that arises out of or relates to his service as an officer,
director or employee, as the case may be, of the Company, or his service in any
such capacity or similar capacity with an affiliate of the Company or other
entity at the request of the Company, and to advance to the Executive or his
heirs or representatives such expenses upon written request to the extent
permitted by applicable law.  During the Term and thereafter, the Company also
shall provide the Executive with coverage under its current directors’ and
officers’ liability policy to the same extent as its other senior executives.
 
8. Survival.  Sections 4 through 24, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of Executive’s employment.
 
9. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
 
Notices to Executive:
 
Mr. Thomas Thees
2 Allencrest Road
Rumson, NJ  07760


 
Notices to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue
New York, NY 10017
Attn: Chairman of the Board
 
 
 
 

--------------------------------------------------------------------------------

 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
 
10. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
11. Complete Agreement.  This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
12. No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
 
13. Counterparts.  This Agreement may be executed in separate counterparts
(including by means of facsimile and electronic transmission in portable
document format (pdf)), each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.
 
14. Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.
 
15. Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
16. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the parties’ right to terminate
this Agreement and Executive’s employment at will) shall affect the validity,
binding effect or enforceability of this Agreement or be deemed to be an implied
waiver of any provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
17. Insurance.  The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable.  Executive agrees to reasonably
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.
 
18. Tax Withholding; Indemnification and Reimbursement of Payments on Behalf of
Executive.  The Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in the Company (including, without limitation, wages,
bonuses, dividends, the receipt or exercise of equity options and/or the receipt
or vesting of restricted equity).  In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together (if such failure to withhold was at the written
direction of Executive or if Executive was informed in writing by the Company
that such deductions or withholdings were not made) with any interest, penalties
and related expenses thereto.
 
19. Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION OVER NEW YORK,
NEW YORK AND THAT SUCH COURTS SHALL BE THE EXCLUSIVE JURISDICTION AND VENUE FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 19.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF SUCH COURTS’ JURISDICTION
AND VENUE FOR ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY
RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND HEREBY
AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
20. Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES, TO THE MAXIMUM
EXTENT ALLOWED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.
 
 
 

--------------------------------------------------------------------------------

 
21. Corporate Opportunity.  During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware which relate to the
business of the Company or its Subsidiaries (“Corporate Opportunities”).  Unless
approved by the Board or unless the Company opts not to pursue such Corporate
Opportunities, Executive shall not accept or pursue, directly or indirectly, any
Corporate Opportunities on Executive’s own behalf.
 
22. Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall reasonably cooperate with the Company, its Subsidiaries and
their respective Affiliates in any internal investigation, any administrative,
regulatory or judicial investigation or proceeding or any dispute with a third
party as reasonably requested by the Company, any Subsidiary or any of their
respective Affiliates (including, without limitation, Executive being available
to the Company, its Subsidiaries and their respective Affiliates upon reasonable
notice for interviews and factual investigations, appearing at the Company’s,
any Subsidiary’s or any of their respective Affiliates’ request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to the Company, its Subsidiaries and their respective Affiliates
all pertinent information and turning over to the Company, its Subsidiaries and
their respective Affiliates all relevant documents which are or may come into
Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments).  In the
event the Company, any of its Subsidiaries or their respective Affiliates
require Executive’s cooperation in accordance with this Section 22 following the
termination of Executive’s employment, the Company shall pay Executive a per
diem reasonably acceptable to the Executive and pay all reasonable expenses
incurred by Executive in connection therewith (including attorneys’ fees and
disbursements, lodging and meals, upon submission of receipts).
 
23. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings set forth below:
 
 “Affiliate” means, with respect to the Company and its Subsidiaries, any other
Person controlling, controlled by or under common control with the Company or
any of its Subsidiaries and, in the case of a Person which is a partnership, any
partner of the Person.
 
“Cause” means with respect to Executive one or more of the following: (i) the
commission of a felony or other crime involving moral turpitude; (ii) the
commission of any other crime involving misappropriation, embezzlement or fraud
with respect to the Company or any of its Subsidiaries or any of their
customers, suppliers or other business relations; (iii) willful misconduct in
the performance of Executive’s duties under this Agreement; (iv) breach of
fiduciary duty owed to the Company or any of its Subsidiaries or the commission
of an act of personal dishonesty in connection with Executive’s responsibilities
as an employee of the Company, in each case, which is intended to result or does
result in a substantial personal benefit to Executive; (v) conduct causing the
Company or any of its Subsidiaries substantial public disgrace or disrepute;
(vi) willful and repeated failure to perform duties consistent with this
Agreement as reasonably directed by the Board, or (vii) any other material
breach of this Agreement which, in the case of clause (vi) or (vii), is
incurable or is not cured to the Board’s reasonable satisfaction within 30 days
after written notice thereof to Executive.  It is agreed and understood that
mere underperformance or substandard performance of Executive or the Company and
its Subsidiaries is not intended to and shall not provide an independent basis
for termination for Cause.
 
 
 

--------------------------------------------------------------------------------

 
“Change of Control” means: (i) the acquisition by any Person or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d−3 promulgated under the Exchange Act) of more than 50% of
the combined voting power of the then−outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute or result in a Change of Control: (A) any
acquisition directly from the Company, or (B) any acquisition by the Company; or
(ii) the consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, Persons that were the beneficial owners of Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then−outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation or other entity resulting from such Business
Combination (including, without limitation, the Company (if it is the surviving
entity) or a corporation or other entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company's assets either
directly or through one or more subsidiaries).
 
“Disability” means that, as a result of his incapacity due to physical or mental
illness, Executive is considered disabled for at least 12 weeks under the
Company’s long-term disability insurance plans or, in the absence of such plans,
Executive is unable to perform the essential duties, responsibilities and
functions of his position with the Company and its Subsidiaries as a result of
any mental or physical disability or incapacity even with reasonable
accommodations of such disability or incapacity provided by the Company and its
Subsidiaries or if providing such accommodations would be unreasonable, all as
determined by the Board in its reasonable good faith judgment.  Executive shall
cooperate in all respects with the Company if a question arises as to whether he
has a Disability (including, without limitation, submitting to an examination by
a medical doctor or other health care specialists mutually selected by the
Company and Executive (and Executive and the Company shall act in good faith to
reasonably agree upon such medical doctor or health care specialist) and
authorizing such medical doctor or such other health care specialist to discuss
with the Company Executive’s ability to perform the essential functions of his
job, with or without reasonable accommodation).
 
“Enterprise Value of the Company” means the total enterprise value of the
Company determined based upon the amounts paid, payable or otherwise distributed
to, or for the benefit of, the Company (including any Subsidiary thereof) and/or
its security holders (including, without limitation, amounts paid or payable to
holders of options, warrants and other convertible or exercisable securities in
respect thereof) of: (i) cash; (ii) the then present fair market value, as
determined in good faith by the Board, of any other consideration received or to
be received by the Company or its security holders in a Change of Control,
including (A) any consideration held in escrow, (B) future payments which are
contingent upon the performance of the Company or any successor to the Company
or any other subsequent condition, and (C) any indebtedness or similar
obligations of the Comapny or its Subsidiaries which are assumed, repaid or
refinanced by the purchaser, retained by the Company (if the surviving entity in
the Change of Control) or retired, extinguished or defeased in connection with
the consummation of the Change of Control; and (iii) any amounts paid or payable
to officers, directors or employees of the Company or its Subsidiaries in the
form of noncompete payments, change of control or transaction bonuses or similar
amounts, and the then present fair market value, as determined in good faith by
the Board, of any assets retained by the Company or its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
“Fully-Diluted Basis” means without duplication, (i) all shares of Common Stock
outstanding at the time of determination plus (ii) all shares of Common Stock
issuable directly or indirectly upon the conversion of all outstanding
convertible securities and the exercise and exchange of all outstanding options,
warrants and similar rights, regardless of whether or not such convertible
securities, rights, options, warrants or similar rights are then convertible,
exercisable or exchangeable (and, for avoidance of doubt, assuming that all
vesting or other conditions to conversion, exercise or exchange are satisfied in
full).
 
“Good Reason” means if Executive resigns from employment with the Company and
its Subsidiaries as a result of one or more of the following actions (in each
case taken without Executive’s written consent): (i) a reduction in Executive’s
Base Salary; (ii) a material diminution of Executive’s title, duties or
responsibilities inconsistent with Executive’s position; (iii) the Company
changes Executive’s principal place of business to a location greater than 50
miles outside New York County, New York; or (iv) any other material breach by
the Company (or its successors) of this Agreement; provided that, none of the
events described in clauses (i) through (iv) above shall constitute Good Reason
unless such Executive shall have notified the Company in writing describing the
event which constitute Good Reason within 30 days after such Executive becomes
aware of such events and then only if the Company and/or its Subsidiaries shall
have failed to cure such events within 30 days after the Company’s receipt of
such written notice and Executive elects to terminate his employment as a result
at the end of such 30-day period.  Notwithstanding clause (iii) above, Executive
and the Company acknowledge and agree that the Company shall not be restricted
from relocating the Company’s principal place of business or company
headquarters and requiring Executive to spend significant time at any such new
location (and any such relocation of the Company’s principal place of business
or company headquarters and requiring Executive to spend significant time at any
such new location shall not constitute requiring Executive to relocate his
primary residence) so long as Executive is not required to spend a majority of
his working time (normal travel for business purposes excluded) at such new
location.
 
 “Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Proprietary Information” means all information of a confidential or proprietary
nature (whether or not specifically labeled or identified as “confidential” and
now existing or to be developed in the future), in any form or medium, that
relates to or results from the business, historical or projected financial
results, products, services or research or development of the Company or any of
its Subsidiaries or Affiliates or their respective suppliers, distributors,
customers, independent contractors or other business relations.  Proprietary
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (I) related to the Company’s or its Subsidiaries’ or
Affiliates’ (including their predecessors’ prior to being acquired by the
Company) current or potential business and (II) is not generally or publicly
known.  Proprietary Information includes, but is not limited to, the following:
(i) internal business information (including historical and projected financial
information and budgets and information relating to strategic and staffing plans
and practices, including plans regarding planned and potential sales, financial
and business plans, training, marketing, promotional and sales plans and
practices, cost, rate and pricing structures and prices and terms, risk
management practices, negotiation strategies and practices, accounting and
business methods, acquisition opportunities, development, transition and
transformation plans, locations of sales representatives, customer service,
integration processes and requirements and costs of providing service, support
and equipment); (ii) identities of, individual requirements of, specific
contractual arrangements with, and information about, the Company’s or any of
its Subsidiaries’ current, former or prospective employees (including personnel
files and other information), suppliers, distributors, customers, independent
contractors or other business relations and their confidential information;
(iii) Trade Secrets, technology, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals, flow charts,
documentation, models, data and data bases relating thereto; (iv) computer
software, including operating systems, applications and program listings;
(v) inventions, innovations, ideas, devices, improvements, developments,
methods, processes, designs, analyses, drawings, photographs, reports and all
similar or related information (whether or not patentable and whether or not
reduced to practice); (vi) copyrightable works, (vii) intellectual property of
every kind and description, and (viii) all similar and related information in
whatever form.
 
 
 

--------------------------------------------------------------------------------

 
“Subsidiary” or “Subsidiaries” means any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers, or trustees thereof is at the time owned or controlled, directly or
indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by the Company or one or more
Subsidiaries of the Company or a combination thereof and for this purpose a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation).  For the purposes hereof, the term Subsidiary shall include all
Subsidiaries of such Subsidiary.
 
“Trade Secrets” means the Company’s and its Subsidiaries’ trade secrets and
other Proprietary Information (as defined above) that the Company and/or its
Subsidiaries has made reasonable efforts to keep confidential and that derive
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use.
 
24. Effectiveness of Agreement.  Executive’s employment under this Agreement
shall become effective on the Effective Date.
 
*    *    *    *    *
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
 



   
BONDS.COM GROUP, INC.
         
By:
/s/John Ryan
   
Name:
 John Ryan    
Title:
Chief Financial Officer                

  /s/ Thomas Thees   THOMAS THEES    


                                                            
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Notice of Stock Option Grant and Option Agreement


(see attached pages)



 
 

--------------------------------------------------------------------------------

 

Exhibit B


Form of Release


GENERAL RELEASE


I, Thomas Thees, in  consideration of and subject to the performance by
Bonds.com Group, Inc., a Delaware corporation (together with its subsidiaries
and affiliates, the “Company”), of its obligations under the Employment
Agreement, dated as of May__, 2012 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and its affiliates and all
present and former directors, officers, shareholders, partners, members,
managers, agents, attorneys, representatives, employees, successors and assigns
of the Company and its Affiliates (collectively, the “Released Parties”) to the
extent provided below.


1.           I understand that any payments or benefits paid or granted to me
under Section 4 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 4 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.


2.           Except as provided in paragraphs 4 and 8 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).


 
 

--------------------------------------------------------------------------------

 
3.           I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.


4.           I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release.  I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).


5.           I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.


6.           I agree that I will forfeit all amounts payable by the Company
pursuant to the Agreement if I challenge the validity of this General Release. I
also agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees,
and return all payments received by me pursuant to the Agreement.


7.           I represent that I am not aware of any claim by me other than the
claims that are released by this Agreement.  I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.  Nevertheless, I hereby waive any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts.


8.           Notwithstanding anything in this General Release to the contrary,
this General Release shall not release or discharge any rights or claims arising
out of (a) any breach by the Company of the Agreement after the date hereof, (b)
any rights Executive has to be indemnified for any actions arising out of or
relating to Executive’s service as an officer, director or employee of the
Company, (c) any post-employment rights or benefits Executive may have under
compensation plans, programs or arrangements in which Executive participates,
including, but not limited to, those under the Option Agreement (as defined in
the Agreement) and any option plan of the Company, but excluding any severance
plan, (d) any post-employment rights or benefits Executive may have under any
“employee benefit plan” (as defined in Section 3(3) of ERISA), other than a
severance plan, (e) any rights Executive has a shareholder of the Company, (f)
COBRA and similar state law rights, and (g) reimbursement for reimbursable
business expenses in accordance with the Agreement.


9.           Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


 
 

--------------------------------------------------------------------------------

 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


(a)           I HAVE READ IT CAREFULLY;


(b)           I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;


(c)           I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


(d)           I AM ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;


(e)           I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON MAY __, 2012, TO CONSIDER IT AND THE
CHANGES MADE SINCE THE MAY __, 2012 VERSION OF THIS RELEASE ARE NOT MATERIAL AND
WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;


(f)           I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;


(g)           I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


(h)           I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


DATE:  _____________                                           ____________________________________
        THOMAS THEES

--------------------------------------------------------------------------------




